DETAILED ACTION
Election/Restrictions
According to Unity of Invention Rule 1.475, an international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
Analysis of Unity of Invention – The invention of claim 1 is taught by prior art WO 2015/147802A1 (Then) (later published as PGPub US 2016/0365435 A1). The prior art Then teaches a hetero-structure FET with steep sub-threshold slope utilizing a polarization layer below the gate structure. Then also teaches two different thicknesses of polarization layer under the gate structure. As such, none of the technical features can be categorized as “special technical features” according to Unity of Invention Rule 1.475. Thus the inventions lack Unity.

37 CFR 1.499 Unity of Invention rule:
Species A: Embodiment of Fig. 1C where a GaN transistor is shown with polarization layers 146/144/148 under the gate structure 128. The polarization layers have different thicknesses at different portions of the gate.


    PNG
    media_image1.png
    539
    532
    media_image1.png
    Greyscale

Species B: Embodiment of Fig. 5G where a GaN transistor is shown with a polarization layer 544 which is recessed under the gate structure. The polarization layer 544 does not extend beyond the gate structure as it is in Species A. The physical structures of source/drain contact regions 530/532 are also different than what they are in Species A.

    PNG
    media_image2.png
    383
    667
    media_image2.png
    Greyscale

Species C: Embodiment of Fig. 4A where the GaN transistor is part of an RFIC circuit having a matching network 405. This matching network 405 is absent in both Species A and B.

    PNG
    media_image3.png
    541
    911
    media_image3.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. Specially, even if one of the inventions overcome a prior art, it would not be able to overcome the prior art for the other inventions. As such they are distinct inventions. See MPEP 1850 (I).
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed above.
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
As indicated earlier, the election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/15/2021